Citation Nr: 1643098	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  02-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran had active duty service from April 1971 to April 1974, including service in Vietnam.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2000 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that, inter alia, denied service connection for PTSD and depression.  

In December 2003, December 2005, the Board remanded the claims for further development.  

In November 2007, the Board denied entitlement to service connection for PTSD and depression.  The Veteran appealed the Board's November 2007 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated October 28, 2009, the Court remanded this matter to the Board for compliance with the instructions included in the October 2009 Joint Motion for Partial Remand.

The Board acknowledges the judicial holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) to the effect that although a claimant may file a claim for one psychiatric disorder, VA should consider the claim as one for other psychiatric disorders as well.  However, in the October 2009 Joint Motion for Partial Remand, the parties stated that they did not wish to disturb the portion of the November 2007 Board decision that denied entitlement to service connection for depression; and that the Veteran expressly abandoned his appeal of that issue.  By Order dated October 28, 2009, the Court dismissed this matter.  Under the particular circumstances of this case, the Board finds that the current appeal is in fact limited to PTSD.

In April 2010 and January 2011, the Board remanded the claim seeking service connection for PTSD again and now that development has been completed, the matter is once again before the Board.  

In January 2013 correspondence, an attorney from Swords to Plowshares stated that that they no longer represented the Veteran and that a copy of such notice had been sent to the Veteran.  A notation on the letter from VA, dated February 5, 2013, recognized that representation had been revoked.  In January 2014 correspondence, a representative from Swords and Plowshares, restated that the organization was no longer representing the Veteran and that a copy of this notice had been sent to the Veteran.  These letters are in compliance with 38 C.F.R. § 14.631 (c) (2015).  The Veteran is unrepresented in this appeal. 


FINDINGS OF FACT

1. The competent and credible evidence supports the Veteran's claimed in-service stressors relating to racial assault and harassment. 

2. The Veteran has been diagnosed with PTSD that is related to in-service racial assault and harassment.


CONCLUSION OF LAW

The criteria for service-connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103a, 5107 (West 2014& Supp. 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").   "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra. (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2015). 

The law provides that "[i]f the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304 (f)(2) (2015). 

Where, however, VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor. Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994). 

Further, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304 (f)(4), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(4) (2015).  The VA Manual M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(4) (2015). 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(4) (2015). 

38 U.S.C.A. 1154 (a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In addition, VA recently amended its regulations governing service connection for PTSD liberalizing the evidentiary standard for establishing the required in-service stressor and for establishing a medical diagnosis of PTSD. The revised regulations became effective July 13, 2010, and apply to cases pending before the Board as of that date. 75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304 (f)). 

Under the revised regulations, if a stressor claimed by a veteran is related to the veteran's fear or hostile or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3).  This regulation change does not apply to the present case.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II.  Analysis

Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  Title 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement. More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655 (a). In this case, the Veteran failed to report for a recent examination; thus, his initial service connection for PTSD claim will be considered on the evidence of record.

The Veteran contends that he is a Chinese American who has PTSD resulting from traumatic in-service events, including racial assaults and harassment by his fellow service members.  Specifically, he claimed that he was mistaken for a Vietnamese soldier or possible spy and continually feared being persecuted or killed.  He was repeatedly asked, "What's that gook doing here?"  He was unwelcome in all informal social settings.  He alleged that he was treated with overt and covert hostility by enlisted soldiers and officers alike.  He feared being picked up and "tortured" and felt he had no one to turn to for help.  He also reported that on the day that his company was scheduled to fly home after the war, he was not allowed to board the plane despite having appropriate documentation.  He claimed that he was told that he "looked like a gook," and "his hair was too long." He reported that he went into a panic, fearing that he would be left behind with no one to vouch that he was American.  See VA treatment records, June 2000 correspondence, August 2000 correspondence from J. Warren, October and November 2001 Records from Dr. E. Hightower, January 2003 and April 2004 correspondence, and September 2010 VA PTSD examination report.

As an initial matter, the Board notes that the evidence does not show, nor does the Veteran report, that he engaged in combat with the enemy or that his claimed stressor is related to combat service.  Accordingly, his statements concerning the reported stressors may not be accepted, standing alone, as sufficient proof of their occurrence.  Therefore, independent evidence is necessary to corroborate his statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).

Again, the Veteran has alleged that he experienced various stressors in-service which caused him to develop PTSD, including racial assaults and harassment.  The stressors most capable of verification, and the ones which have been linked to his PTSD diagnosis, are him being denied boarding his flight home from Vietnam with his company and friends and reportedly being briefly arrested.  Additionally, he claimed that [redacted] and Mr. [redacted] were assigned to his unit and witnessed the harassment and discrimination that he endured, including his brief arrest and being denied boarding his flight home due to his race.  See January 2003 correspondence, April 2004 letter, and February 2005 statement.

The Veteran's military records show that he served in Vietnam.  His military occupations were listed as a clerk typist and Card Punch Operator; there is no documentation that he received any awards or decorations suggesting that he engaged in combat.  In June 1973, he was issued an Article 15 for failing to obey an order by not being in uniform.  

A review of the Veteran's service treatment records does not show complaints of or treatment for any chronic psychiatric condition while he was on active duty.  The March 1974 separation examination noted a normal psychiatric examination.

The Board is cognizant that service personnel or service treatment records do not provide direct confirmation of the Veteran's alleged stressors.

In February 2005, the RO requested "service records documenting any disciplinary action, . . . to specifically include any records documenting his alleged arrest in the mess hall in Vietnam."  The response received in March 2005 from the United States Army and Joint Services Records Research Center (JSRRC) (formerly the Armed Services Center for Research of Unit Records (USASCRUR) was "The only available disciplinary document on file is being mailed.  The requested document pertaining to the alleged arrest in Vietnam is not in 'the Veterans service records that's on file at Code 13." 

In October 2006, the RO sent the Veteran a letter asking him to "Please provide the complete and full name (including the middle name or initial) for '[redacted] and 'Mr. [redacted]."  In December 2006, the Veteran's representative stated that "[w]e have already submitted all the evidence we have concerning Mr. Brown and Mr. [redacted] and requested VA to obtain further information regarding those service members.  

In January 2015, a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD was issued.  The JSRRC Coordinator reported that it has been determined that the stressful events described by the Veteran and submitted to JSRRC could not be corroborated.  The coordinator noted that all procedures to obtain this information from the Veteran have been properly followed.  Additionally evidence of written and telephonic efforts to obtain this information is in the file.  The coordinator reported that all efforts to obtain the needed information have been exhausted, and any further attempts would be futile.  The coordinator described the following efforts: in April 2010 the Board remanded the claim for JSRRC action.  The Veteran described being racially harassed and threatened.  A request for stressor corroboration was submitted to JSRRC (DPRIS 040).  The DPRIS 040 response was received and no records of the incident described by the Veteran were found.  Additionally, the two individuals mentioned in the Veteran's statement were unable to be identified.  No criminal reports were made.  The Veteran's stressor was not corroborated.  

In an April 2016 formal finding of a lack of information to corroborate PTSD due to racial discrimination, JSRRC noted that the Board previously remanded the issue in April 2010 and January 2011 to complete development on Veteran's claimed PTSD stressor due to racial discrimination in Vietnam.  More specifically, the Veteran provided incomplete names for 2 individuals he stated witnessed the racial discrimination he experienced while attempting to board an aircraft leaving Vietnam.  The names provided were J.B. ([redacted]) and [redacted].  The remand requested a complete a name search and an attempt to contact the individuals if found.  JSRRC found that a search cannot be completed with just the name "[redacted]."  Also, the name search in VBMS for [redacted] produced 13 names, in which 11 veterans served in the Army, 1 in the Navy and 1 in the Coast Guard. JSRRC noted that each of the Veteran's VBMS folder was searched for possible matching information provided by the Veteran.  JSRRC reported that several of the Army veterans were deceased and the service dates were prior to the Veteran's information regarding [redacted]'s service.  On January 2016, VA requested morning reports from NPRC for the claimed incident in Vietnam and received a negative response stating "the allegation has been investigated and the requested information cannot be obtained from morning reports."  The internal JSRRC findings indicated that the Veteran's statements regarding racial discrimination in Vietnam could not be verified and the two witnesses to the claimed incidents could not be located.

Despite the lack of information to corroborate PTSD due to racial discrimination, throughout the course of this appeal, the Veteran has submitted numerous statements (as well as statements contained in medical reports/examinations) regarding the nature of the racial assault and harassment in-service, and the resulting behavioral/psychological effects.  The Board also considers these statements to be both competent (as the Veteran is competent to report what he has experienced first-hand, such as being briefly detained and denied access to boarding his flight home from Vietnam) and credible (as the Veteran has consistently reported the stressful events in-service) supporting evidence of the in-service stressors.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, multiple treatment providers appeared to accept the Veteran's reports of in-service racial assault and harassment as true.  Even the September 2010 VA examiner opined that it was "likely that [the Veteran] was harassed in the service because he was Asian."
The Board will now address the remaining elements of the service connection claim, namely, evidence of a current PTSD diagnosis, and evidence of a link between current symptoms and the in-service stressor.  38 C.F.R. § 3.304 (f) (2015); see also 38 C.F.R. § 4.125 (a) (2015).

Treatment records from the San Francisco VA Medical Center (VAMC) included a June 1999 social work intake note in which the provisional diagnosis was possible PTSD.  An August 1999 psychiatric evaluation noted that the Veteran reported hypervigilance, an easy startle response, and insomnia that he related to racism and threats regarding is Asian background by other service members.  The record noted that he likely had PTSD, but this needed a further work up.  He was diagnosed with rule out PTSD.  An October 1999 group note recorded that the Veteran was hypervigilant, especially with Caucasian Veteran's present and easily startles.  He endorsed avoidance symptoms, which included feeling numb to his feelings, avoidance of recreational activities and relationships, and anhedonia.  Although he did not particularly have intrusive thoughts per se, he admitted to ruminating over being discriminated against during the war and was angry as a result.  He also felt angry when he heard or perceived things he heard as racial slurs.  A November 1999 record noted that the Veteran's presentation was suggestive of PTSD; however, it was not the typical presentation of PTSD seen at VA.  The provider noted that the traumatic event for this Veteran was the persistent fear of persecution/physical and emotional abuse by Caucasian "GI's", which, debatably, could be interpreted as a traumatic event.  In December 1999, a physician noted that the Veteran was hypervigilant, easily startled, and decreasing intrusive memories.  Beginning in August 2000 and through at least March 2005, multiple treatment records noted that he had probable partial PTSD secondary to his experience of racism and discrimination during the war.  

On December 1999 VA mental disorders examination, the Veteran reported traumatic difficulties revolving around racial discrimination because he was an Asian-American soldier, which, he stated, was very uncommon among American soldiers.  He reported several episodes of arousing suspicion from other "GIs" that he might be Vietnamese and reported feeling constant fear of being mistaken for being Vietnamese while he served in Vietnam.  He recalled two particular incidents where other service members threatened to abandon him because they felt that he might be Vietnamese.  He stated that the effects of this mistreatment was particularly traumatizing because he feared that he would be left alone with no one to vouch for his identify as a United States citizen.  The examiner noted that the Veteran's presentation for PTSD was atypical for most seen at the VA.  The examiner stated that the Veteran's traumatic event was the persistent fear of persecution and physical and emotional abuse by Caucasian GI's.  The examiner diagnosed the Veteran with PTSD.  

In June 2000 correspondence, J. Warren, LCSW, provided a diagnosis of PTSD and opined that the Veteran's depression and PTSD were the consequences of him being compelled to service in combat in Southeast Asia.   

In August 2000 correspondence, J. Warren reported that she had been seeing the Veteran since July 1999.  She indicated that from enlistment to discharge from the Army, he experienced continuous persecution, discrimination, verbal abuse and scapegoating.  He alleged that during boot camp at Fort Bragg, an officer issued verbal orders to set him up for discharge or court martial.  He reported that drugs were planted under his bunk on several occasions.  His alleged that his stereo system and speakers were destroyed.  He claimed that while he was in Vietnam, he was arrested by the military police in the mess hall because they were convinced that he was a "Vietnamese spy."  He was taken to headquarters, but was released when fellow soldiers vouched for his identity.  There was no apology.  He asserted that he was given excessive K.P. duty (double shifts) and extra "walking duty" carrying heavy equipment and he received constant verbal abuse.  He was asked, "What's that gook doing here?"  He was unwelcome in all informal social settings and did not dare to go to the enlisted clubs or sporting events.  He alleged that he was treated with overt and covert hostility by enlisted and officers alike.  He feared being picked up and "tortured" and felt he had no one to turn to for help.  He also reported that on the day that his company was scheduled to fly home after the war, he was not allowed to board the plane despite appropriate documentation.  He claimed that he was told that he "looked like a gook," and "his hair was too long."  He left Vietnam by sneaking aboard the next flight.  He reported that he continues to express pain and grief over this experience.  He was diagnosed with PTSD.  
In June 2001, the Veteran's representative submitted an excerpt from the Vet Center Asian Pacific Islander Veterans Working Group concerning race-related PTSD.  The article specifically stated that the essential feature of race-related PTSD is the development of characteristic symptoms following exposure to an extreme traumatic stressor involving direct personal experience of an event that involves actual or threatened death or serious injury or other threat to one's physical integrity where one is targeted because of one race, ethnicity, or culture.

Records from Dr. E. Hightower, Ph.D., a licensed psychologist, dated in October and November 2001 noted a history of the Veteran being the only Asian in his company in which he experienced persistent discrimination, racism, and harassment.  He indicated that his fellow soldiers "set him up" on a variety of occasions.  He claimed that he was mistaken for a Vietnamese soldier or possible spy and continually feared being persecuted or killed.  He could not leave the base for fear of being shot.  In a particularly traumatic incident, he claimed that he was not allowed to board the plane back to the US on the day that his company was being shipped out.  He stated that he had his orders, but the guard told him he was not allowed to board.  He reported that he went into a panic, fearing that he would be left behind with no one to vouch that he was American.  He alleged that he managed to sneak through one of the many gates while the guard had his head turned.  He indicated that these incidents of discrimination were experienced as threats to his survival.  He was diagnosed with PTSD. 

On September 2010 VA PTSD examination, the Veteran described his primary stressor as having been an Asian American in Vietnam and being frequently harassed by white troops.  The Veteran reported that he feared being abandoned, had his flight home from Vietnam delayed for several hours, and reportedly was arrested briefly, all because he was Asian.  He denied additional traumatic stressors.  The examiner reported that while the Veteran often felt angry and somewhat afraid, it was unlikely that these incidents met the criteria as a traumatic stressor for PTSD.  The examiner diagnosed mood disorder with depression and anxiety. The examiner further opined, "this [V]eteran does not meet criteria for a diagnosis of PTSD.  It is likely that he was harassed in the service because he was Asian, but no traumatic stressors were reported.  The examiner reported that the Veteran is angry and cautious around Caucasians as a result, but there was no indication of problems with hypervigilance, physiological hyperarousal or intrusive symptoms or PTSD."  The examiner noted that the Veteran complained of chronic problems with depression and anxiety since leaving the service with no clinically significant periods of remission indicated.  The examiner reported that the Veteran has been able to work productively over the years, but anger and depression likely contributed to his frequently being fired or laid off.  The examiner opined that it was likely that his anger was largely a result of perceived harassment and discrimination while in the service.

The Board finds that that the VA treatment records; correspondence from J. Warren, LCSW; and October and November 2001 records from Dr. E. Hightower, Ph.D., a licensed psychologist; sufficiently establish a link between the Veteran's current PTSD symptoms and the in-service stressors related to racial assault and harassment, including being briefly detained and denied boarding a the plane home from Vietnam based on his ethnicity. 

Although the September 2010 VA examiner found that the Veteran did not have PTSD, the examiner also indicated that the Veteran did not experience hypervigilance, physiological hyperarousal or intrusive symptoms.  While the Veteran may not have exhibited those symptoms at the time of the September 2010 VA examination, a review of the Veteran's VA treatment records show that he did experience those symptoms while previously seeking treatment for and being diagnosed PTSD.  See August, October, and December 1999 VA treatment records.  Additionally, the examiner acknowledged that the Veteran has complained of chronic problems with depression and anxiety since leaving the service with no clinically significant periods of remission indicated.  The examiner reported that the Veteran has been able to work productively over the years, but anger and depression likely contributed to his frequently being fired or laid off.  The examiner opined that it was likely that his anger was largely a result of perceived harassment and discrimination while in the service.

Overall, the Veteran's stressors based upon assault and harassment have been corroborated by credible supporting evidence (i.e., treatment records show treatment for PTSD and additional psychiatric symptoms secondary to racial assault, harassment, and discrimination, and lay statements from the Veteran). Furthermore, VA treatment records; correspondence from J. Warren, LCSW; October and November 2001 records from Dr. E. Hightower, Ph.D. have related the Veteran's current PTSD symptoms to the in-service harassment and assault (briefly detained and denied boarding flight home from Vietnam).  The opinions were based on a credible history provided by the Veteran and supported by a rationale; they are thus adequate.  Although the September 2010 VA examiner did not find that the Veteran had met the criteria for PTSD, the examiner still indicated that the Veteran had complained of chronic psychiatric problems since leaving the service with no clinically significant periods of remission indicated.  Here, the Board finds, there is an approximate balance of the positive and negative evidence.  Accordingly, all three elements of a service connection claim for PTSD have been met here. 

Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. §  5107 (b) (West 2014).


ORDER


Service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


